         Case 1:19-cv-02316-RC Document 93-1 Filed 05/21/21 Page 1 of 1




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                         )
                                                      )
       Plaintiffs                                     )
                                                      )   Case No: 19-CV-2316-RC
               v.                                     )
                                                      )   Re: ECF 92
Antony John Blinken, in his Offiicial                 )
       capacity as Secretary of State, et al.,        )
                                                      )
       Defendants                                     )


                                        [Proposed] Order

      IT IS MOVED, by Plaintiff Carmichael, case manager for the Plaintiff with access to file

via the CM/ECF system, to file documents for Michelle Boulton. She has filed for intervener

plaintiff status Pro Se. The ECF filing system defaults at listing the new filing as not Pro Se.

The Court takes notice that Michelle Boulton is filing Pro Se. Filing via the CM/ECF system by

Plaintiff Carmichael as case manager is granted.




                                                   s/ Rudolf Contreras
                                                   United States District Court Judge




                                                                                            p. 1 of 1
